Title: To George Washington from Gustavus Scott, 22 June 1797
From: Scott, Gustavus
To: Washington, George



Dear Sir
Washington 22d June 1797

I am sorry I was not more full in my Letter respecting Mr Lloyds Bull. It certainly never was intended that you Shoud pay any thing for him. On the contrary both the late and present Mr Lloyd expressed much satisfaction in being able to contribute to the improvement of the Breed of Cattle. The late Collo. Lloyd sold no Calves of his Bakewell Breed but gave many To his friends: And I beleive none more freely than the one destined for you. Had I not been perfectly asurd of this I shou’d have never mentioned the subject to you. The Reason of my mentioning Collo. Ramsey or Genl Swan was that Some person at Baltimore might receive the Bull on his arrival, lest any difficulty shou’d occur on his arrival there. I did not ask [for] a grown Bull but a Calf & expect one will be forwarded about 8 or 10 Months old, & probably not remarkably well raised: So that he wou’d not be fit for immediate use.
I had hoped a ⟨Train⟩ was laid to rid you of Reed & Ford, but I much fear Nothing can be done with them. Col[umbi]a Shares are not to be had at 32 Dollars, & by the time they get into a humour to give 32$ they may rise to 34$. I have a Letter from Walter Smith since my last to you, but it holds out no new Hope of bringing these Gentlemen to a proper Sense of Justice. My affairs will compell me to be at Phila. next Week, & if by a personal Interview or any other way I can clear you of the Incumbrance of these Swindlers

it will give me much pleasure. I think of setting off on Monday & shall probably be a Week at Phila. I have the honor to be with sentiments of perfect Respect Dr Sir Your mo. obt servt

Gusts Scott

